Heli Electronics Corp. No. 50 Fengxiang South Road Jianggao Town, Baiyaun District Guangzhou, China (86) 020-36356228 May 4, 2011 United States Securities and Exchange Commission Division of Corporation Finance Attention:Martin James, Senior Assistant Chief Accountant treet, N.E. Washington, DC 20549 Dear Mr. James: Re:Heli Electronics Corp. Form 8-K dated March 11, 2011 Filed April 1, 2011 Form 8-K/A dated March 11, 2011 Filed April 21, 2011 File No. 000-53692 Form 8-K dated March 11, 2011 as amended on April 21, 2011 1. We note your response to our prior comments 4 and 6.We await your amended Form 8-K that will include a letter from your former accountants, MaloneBailey, LLP, indicating whether they agree with the disclosures you have provided in response to Items 4.01 and 4.02 of Form 8-K and, if not, to state the respects in which they do not agree.Please file the letter within two business days of its receipt. Response:We have amended our Form 8-K to include the requested letter, filed within two business days of its receipt. * On behalf of the company, I acknowledge that: ● the company is responsible for the adequacy and accuracy of the disclosure in the filing; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● the company may not assert staff comments as a defense in any proceedings initiated by the Commission or any person under the federal securities laws of the United States. Please do not hesitate to contact me if you have any further questions or comments. Yours truly, /s/ Xin Qiu Xin Qiu President, Chief Executive Officer and Director
